Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fliearman et al (US 11,376,956).  Fliearman discloses:
With regard to claim 1 - A motor-driven vehicle comprising: 
a motor 46; 
a first rotational shaft 90 to be driven to rotate by the motor; 
a clutch 238; 
a second rotational shaft 74 to be driven to rotate by the motor via the clutch; 
an arm 76 configured to rotate in association with rotation of the second rotational shaft; and 
at least two wheels 36,38, each of the at least two wheels being attached to the arm at a position offset from a rotation center of the arm, and each of the at least two wheels being rotatable in association with rotation of the first rotational shaft.

With regard to claim 2 - further comprising a brake 98 configured to restrict the rotation of the second rotational shaft.

With regard to claim 3 - further comprising a processor 32 configured to selectively execute a first mode in which the clutch is disengaged and the brake is operated, or a second mode in which the clutch is engaged and the brake is released.

With regard to claim 6 - wherein the second rotational shaft 74 is a hollow shaft, and the first rotational shaft penetrates the second rotational shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fliearman in view of Auer (US 5,417,297).  Fliearman fails to explicitly disclose a sun gear located at the rotation center of the arm and rotatable in association with the rotation of the first rotational shaft; and planetary gears located at rotation centers of the at least two wheels and engaging with the sun gear, wherein a central axis of the first rotational shaft and a central axis of the second rotational shaft are coaxial.  Auer teaches a gear mechanism for tandem axles comprising a motor; a first rotational shaft 64 to be driven to rotate by the motor; a second rotational shaft 86; an arm 48 configured to rotate in association with rotation of the second rotational shaft; at least two wheels each of the at least two wheels being attached to the arm at a position offset from a rotation center of the arm, and each of the at least two wheels being rotatable in association with rotation of the first rotational shaft, a sun gear 52 located at the rotation center of the arm 48 and rotatable in association with the rotation of the first rotational shaft; and planetary gears 30 located at rotation centers of the at least two wheels and engaging with the sun gear, wherein a central axis of the first rotational shaft and a central axis of the second rotational shaft are coaxial.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Fliearman with the teaching of Auer so as to include the sun and planetary gear system of Auer since doing so would require routine skill in the art by replacing one rotation conveyance means with another to achieve predictable results.

With regard to claim 5, Fliearman and Auer fail to explicitly disclose wherein a gear ratio among the second rotational shaft, the sun gear, and the planetary gears is (n+1):1:-n.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to build the gears such that a gear ratio among the second rotational shaft, the sun gear, and the planetary gears is (n+1):1:-n, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        November 18, 2022